DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/20 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 31, 36-40, 45, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ondracek (5,775,431) in view of Ringer (2016/0339283).
Regarding claim 27, Ondracek discloses a dry sprinkler comprising:
(A) a casing tube (item 12) having an inlet at a first end (upper inlet at 42), the inlet defining an inlet orifice, and an outlet at a second end (lower outlet at 16), the outlet defining an outlet orifice (opening at 16), the casing tube defining a liquid passage and a sprinkler axis from the inlet to the outlet (see figure 1);
(B)    an inlet seal assembly (item 38) configured to operatively seal the inlet orifice when the sprinkler is in a non-actuated state;
(C)    a sprinkler head (item 10) connected to the outlet end of the casing tube, the sprinkler head comprising:
(a)    a deflector (item 30); and

(D)    a translating member (item 36) extending between the inlet and from the inlet to the outlet through the casing tube, the translating member being one of a tube and a rod (item 36 is a “support rod”), the translating member including a proximal pin (item projection of 36 from 32 to 38) at the inlet end of the casing tube and a distal pin (projection of 36 from 34 to 50) at the outlet end of the casing tube, and the translating member (i) supporting the inlet seal assembly by the proximal pin to seal the inlet orifice (see figure 1), and (ii) being configured to axially translate from a first position, in which the translating member retains the inlet seal assembly in a sealed state, to a second position, in which the translating member releases the inlet seal assembly (see figure 2); 
 (E) an inlet support (item 32) adjacent to the inlet orifice at the inlet end of the casing tube, the inlet support extending from the translating member to the casing tube to support the translating member when the sprinkler is in the non-actuated state; wherein the inlet support is a yoke formed by several rods, each rod having one end secured to the translating member (via welds 37) and an opposite end projecting at an outward angle away from the translating member towards the casing tube (see figures 7A-7D, please note the projecting arms in all of the embodiments): and
(F) an outlet support (item 34) adjacent to the outlet orifice along an axis that is perpendicular to a longitudinal axis of the translating member and supporting the translating member when the sprinkler is in the non-actuated state (see figures 7A-7D for perpendicular extension),
wherein the translating member has a constant outer diameter between the inlet support and the outlet support (see figure 1) is supported by the inlet support and the outlet support in the first position and the translating member is constructed arranged to axially translate toward the outlet upon being released by the outlet support for actuation of the sprinkler (see figures 1 to 2).
Ondracek fails to specify the size of the cross sectional area of the translating member relative to the cross sectional area of the casing tube.

It would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the size of the translating member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is diameter which achieves the recognized result of strength versus flow rate, such that the larger the diameter the stronger the translating member but the impediment to flow rate and conversely a miniscule diameter translating member may break under large forces, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Ondracek does not make mention of K-factors and thus does not teach wherein the dry sprinkler has a nominal K-factor greater than 16.8 gpm/(psi)1/2.
However, Ringer teaches a list of standard k-factors from the NFPA are known and designed to in similar sprinkler head assemblies (par. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the system of Bray to operate at a k-factor of 16.8 or more since Ringer appears to teach this is actually the minimum k-factor in the NFPA for systems greater than 14.  Essentially this is well known and obvious to one of ordinary skill in the art.
The Examiner notes that Ondracek does not explicitly teach the threads being machines though this is a known and common process to creating threads.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

	Regarding claim 31, Ondracek further discloses wherein the outlet support is a saddle (item 34 via figures 7A-7D may be construed as a saddle) attached to the translating member.
	Regarding claim 36, a modified Ondracek teaches wherein the nominal K-factor is equal to or greater than 22.4 gpm/(psi)1/2 (as cited above).
	Regarding claims 37-39, Ondracek is silent to the coverage area of the sprinkler.  Applicant states no criticality on the functional capability in the disclosure.
	It would have been obvious to one of ordinary skill in the art at the filing date of the invention to maximize the coverage area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is flow rate of the source, capability of the sprinkler system which achieves the recognized result of coverage area, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner notes that increasing the flow would widen a coverage area but perhaps result in weak spots.  Also, enlarging the size of the sprinkler head/pipes would further increase the coverage area.  The Examiner considers this an obvious design choice.
	Regarding claim 40, Ondracek does not disclose the relative size difference between the translating member and the casing tube as noted above. 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the size of the translating member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is diameter which achieves the recognized result of strength versus flow rate, such that the larger the diameter the stronger the translating member but the impediment to flow rate and conversely a miniscule diameter translating member may break under large forces, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 
	Regarding claim 45, Ondracek further discloses wherin the inlet orifice and the outlet orifice communicate with a volume interior of the casing tube and an exterior of the translating member (see figures 1-2).
	Regarding claims 47-49, Ondracek is silent to dimensions of the components of the system.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to pick the proper size of the casing tube, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.  The Applicant appears to disclose no criticality for these features.
Alternatively, as noted previously, the dimensions of claims 47-49 relate to the relative sizes of the casing tube versus the translating member.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the size of the translating member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is diameter which achieves the recognized result of strength versus flow rate, such that the larger the diameter the stronger the translating member but the impediment to flow rate and conversely a miniscule diameter translating member may break under large forces, therefore, one of ordinary skill in the art at the filing 
Regarding claim 50, Ondracek further discloses wherein the translating member axially translates toward the outlet upon being released by the outlet support for actuation of the sprinkler such that the liquid is caused to flow around the translating member (see figures 1, 2, and 7).
Regarding claim 51, Ondracek further discloses wherein the liquid is caused to flow between the translating member and the casing tube (see figures 1, 2, and 7).
Response to Arguments
Applicant’s arguments with respect to claim 27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752


/ALEX M VALVIS/             Primary Examiner, Art Unit 3752